DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on June 20, 2019.
Claims 1-28 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on September 1, 2020; December 17, 2020; June 7, 2021; July 30, 2021 and February 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In ¶28 (line 7); the improperly disclosed acronym “POS” was not properly defined before being abbreviated, according to MPEP § 2111.01.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 28  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 15 is being used as the most representative of the independent claims set 1 and 15. Step 1: the claimed invention falls under statutory categories of a process, and a machine. However, Step 2A Prong 1: because the claims recites a method and a system to retrieve data specific to the particular merchant that is stored …; use the data to categorize the particular merchant as belonging to a particular category of a plurality of merchant categories, wherein each category of the plurality of merchant categories has associated therewith a respective subset of the discussion groups; select a target discussion group that the particular merchant is not already associated with, the target discussion group being selected from the subset of the discussion groups associated with the particular category; and store… an association between the particular merchant and the target discussion group in order to associate the particular merchant with the target discussion group. 

These limitations, describe a method and a system for identifying and categorizing merchant information to efficiently associate and recommend them a target discussion group to minimize their isolation and close the gap when communicating with other merchants for successful business relations. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of engaging in commercial or legal interactions such as business relations or sales/marketing activities by associating and categorizing merchants in respective discussion groups that relates to their interests, experiences or needs to facilitate business relations, marketing activities and financially comply with the Sarbanes-Oxley Act (SOX). Also, this abstract idea can be directed towards the management of personal relationships or interactions between people in the form of social activities. As disclosed in the specification, this invention provide a centralized system for providing merchants with online resources and facilities for managing their business. Thus, it represents and falls under a certain method of organizing human activities.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional element(s) of a computer; a processor; a memory; and an e-commerce platform individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

As for dependent claims 2/16 and 10/24, they recite the additional element(s) of a network and a merchant device and an identifier, respectively which are merely used as a tool to perform the abstract idea. Thus, they amount no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(g)) and this additional 

Step 2B: For claims 1 and 15, these claims recites the additional elements: a computer; a processor; a memory; and an e-commerce platform and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, 9-14 and 16 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 and 16: transmitting a request…to a…particular merchant, the request recommending that the particular merchant be associated with the target discussion group; and receiving a response…to…the particular merchant, the response authorizing that the particular merchant be associated with the target discussion group.
Claims 3 and 17: retrieving second data specific to the particular merchant, the second data being retrieved after associating the particular merchant with the first target discussion group; using the second data to remove the particular merchant from the first category and instead categorize the particular merchant as belonging to a different second category of the plurality of merchant categories; selecting a second target discussion group that the particular merchant is not already associated with,…; and storing …an association between the particular merchant and the second target discussion group in order to associate the particular merchant with the second target discussion group.
Claims 4 and 18 (directed to claims 3 and 17): deleting…the association between the particular merchant and the first target discussion group.
Claims 5 and 19 (directed to claims 4 and 18): transmitting a request…of the particular merchant, the request querying whether the particular merchant is to still be associated with the first target discussion group; and receiving a response …of the particular merchant, the response indicating that the particular merchant is to no longer be associated with the first target discussion group.
Claims 6/20, 7/21, 8/22, 9/23, 10/24, 12/26, 13/27 and 14/28: further describes the abstract idea of the computer implemented system and its e-commerce platform with their discussion group’s categories, characteristics and analytics such as quantity of visits to an online store of the particular merchant; number of sales and/or dollar amount of sales of one or more products sold, time-ordered sequence of messages. 
Claims 11 and 25 (directed to claims 10 and 24): receiving a request… of a merchant, the request to create a new discussion group; storing in … for the new discussion group that uniquely identifies the new discussion group; storing in …subsequent messages that belong to the new discussion group; associating the new discussion group with a given category of the plurality of merchant categories.
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claims 1-2, 14, 15-16 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veettil (U.S. Pub No. 20190130496 A1).
      Regarding claims 1 and 15: 
A system comprising: (claim 15)
Veettil teaches:
a memory to store information related to a plurality of discussion groups; a processor to, for a particular merchant: (“transaction service provider system 102 may store merchant profiles of each merchant of the group merchant network in data storage device 112. For example, transaction service provider system 102 may store the merchant profiles of each merchant of the group merchant network in a data structure associated with data storage device 112. ¶0021; Fig 1 (102 and 112); Fig 2 (206 and 204)) Examiner note: Also, refer to ¶0058-59 and ¶0063 for more details of the computer system hardware, which includes processors, a memory within the transaction service provider system.
retrieve data specific to the particular merchant that is stored in an e-commerce platform; (“transaction service provider system 102 may determine the group merchant network data, the merchant location restriction data, and/or the merchant participation restriction data for the first merchant based on receiving the access request from merchant system 108-1.” ¶0079; Fig 1 (102; 108-1 or 108-N)) Examiner note: Under Broadest Reasonable Interpretation (BRI), an e-commerce platform is being interpreted as the storage of transaction through a “A POS system (e.g., a merchant POS system) [which] may also include one or more server computers programmed or configured to process online payment transactions through webpages, mobile applications, and/or the like” to conduct online sales and transaction. Also, refer to ¶0077 for more details of accessing “merchant system 108-1”. 
use the data to categorize the particular merchant as belonging to a particular category of a plurality of merchant categories, wherein each category of the plurality of merchant categories has associated therewith a respective subset of the discussion groups; (“In some non-limiting embodiments, the group merchant network data may include merchant category data (e.g., a merchant category code, and/or the like) associated with one or more merchant categories of a merchant, transaction amount data (e.g., an average transaction amount, an average transaction volume, and/or the like) associated with a transaction amount of one or more payment transactions involving a merchant, transaction time data (e.g., time periods of payment transactions, and/or the like) associated with a time of one or more payment transactions involving a merchant, merchant alignment parameter data associated with one or more merchant alignment parameters, and/or the like.” ¶0080; Fig 1 (102)) Examiner note: Also, refer to ¶0084-86 to learn more about the merchant ranks and categories of interest to a first merchant. 
select a target discussion group that the particular merchant is not already associated with, the target discussion group being selected from the subset of the discussion groups associated with the particular category; and (“As further shown in FIG. 3, at step 306, process 300 includes receiving a selection of one or more merchants of the group merchant network. For example, transaction service provider system 102 may receive a selection (e.g., a selection message) of one or more merchants (e.g., the second merchant of the group merchant network, a plurality of merchants of the group merchant network, all of the merchants of the group merchant network, and/or the like) of the group merchant network from merchant system 108-1… In some non-limiting embodiments, transaction service provider system 102 may receive the selection of the one or more merchants of the group merchant network from merchant system 108-1 after communicating identification data associated with an identifier of the one or more merchants” ¶0092; Fig 3 (306 and 308)) Examiner note:
store in the memory an association between the particular merchant and the target discussion group in order to associate the particular merchant with the target discussion group. (“Transaction service provider system 102 may compare the one or more merchant alignment parameters to group merchant network data for one or more merchants (e.g., the second merchant of the group merchant network, a plurality of merchants of the group merchant network, all of the merchants of the group merchant network, and/or the like) of the group merchant network. Transaction service provider system 102 may determine that the group network data for the one or more merchants of the group merchant network corresponds to the one or more merchant alignment parameters and transaction service provider system 102 may determine identification data associated with the identifier of the one or more merchants based on determining that the group network data for the one or more merchants corresponds to the one or more merchant alignment parameters.” ¶0090; Fig 1 (102 and 112)) Examiner note: Under BRI, the storing step based on a merchant association with a target discussion group is being interpreted as the comparison of “one or more merchant alignment parameters to group merchant network data” and determine their respective group merchant network. Also, refer to ¶0073 for merchant profiles storage based on the associated group merchant network.  

Regarding claims 2 and 16: 
Veettil, as shown in the rejection above, discloses the limitations of claims 1 and 15.
Veettil further teaches:
transmitting a request over a network to a merchant device of the particular merchant, the request recommending that the particular merchant be associated with the target discussion group; and (“In some non-limiting embodiments, transaction service provider system 102 may communicate an offer (e.g., an offer message). For example, transaction service provider system 102 may communicate the offer (e.g., that includes an offer to join the group merchant network) to merchant system 108-1 after comparing qualification data for the first merchant to qualification criteria and/or after determining that the qualification data satisfies the qualification criteria. In some non-limiting embodiments, transaction service provider system 102 may receive the access request from merchant system 108-1 after communicating the offer to merchant system 108-1. In such an example, merchant system 108-1 may communicate the access request after receiving the offer and transaction service provider system 102 may receive the access request from merchant system 108-1.” ¶0077 Fig 1 (102; 108-1 or 108-N); Fig 3 (308)) 
receiving a response over the network from the merchant device of the particular merchant, the response authorizing that the particular merchant be associated with the target discussion group. (“transaction service provider system 102 may communicate a notification (e.g., a notification message) to merchant system 108-1 based on receiving the invitation response from the one or more merchants of the group merchant network. For example, transaction service provider system 102 may receive the invitation response from the one or more merchants of the group merchant network. Transaction service provider system 102 may communicate a notification to merchant system 108-1 that includes an indication that the one or more merchants of the group merchant network will join or will not join the individual merchant network of the first merchant based on receiving the invitation response.” ¶0096 Fig 1 (102; 108-1 or 108-N); Fig 3 (310 and 312)) 

Regarding claims 14 and 28: 
Veettil, as shown in the rejection above, discloses the limitations of claims 1 and 15.
Veettil further teaches:
wherein each category of the plurality of merchant categories corresponds to a respective different merchant development phase (“In some non-limiting embodiments, the merchant redemption rule criteria may include…merchant category data associated with a merchant category of one or more merchants of an individual merchant network, and/or the like), where a transaction offset is generated if transaction data associated with a payment transaction includes the merchant data associated with the additional merchant, and/or the like.” ¶0115; Fig 3 (302 and 308)) Examiner note: According to the applicant’s specifications in ¶96, such development phases are based and are dependent upon “the total sales to date and the average number of visits or views”. Therefore, under BRI, the respective categories, dependent of a merchant’s sales and visits or views is being interpreted as the “transaction offset” found under the merchant category data in where the volume of sales and visits are taken as criteria as stated in ¶0104.


Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-13, 17-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Veettil (U.S. Pub No. 20190130496 A1) in view of Jackson (U.S. Pub No. 20140067826 A1).
Regarding claims 3 and 17: 
Veettil, as shown in the rejection above, discloses the limitations of claims 1 and 15.
Veettil further teaches:
retrieving second data specific to the particular merchant, the second data being retrieved after associating the particular merchant with the first target discussion group; (“In some non-limiting embodiments, transaction service provider system 102 may determine group merchant network data, merchant location restriction data, and/or merchant participation restriction data associated with a merchant (e.g., the first merchant, the second merchant, and/or the like) based on granting access to the group merchant network for the merchant. For example, transaction service provider system 102 may determine group merchant network data, merchant location restriction data, and/or merchant participation restriction data for the first merchant based on granting access to the group merchant network for the first merchant after receiving an indication that the first merchant accepts the offer to join the group merchant network.” ¶0079; Fig 1 (102); Fig 3 (304)) Examiner note: Under 
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
using the second data to remove the particular merchant from the first category and instead categorize the particular merchant as belonging to a different second category of the plurality of merchant categories; (“If the recommending user selects a presented candidate user to add to the target group, the selected candidate user is added to the target group. The selected candidate user may subsequently elect to be removed from the target group. In one embodiment, after electing to be removed from the target group, the selected candidate user is excluded from future consideration as a candidate user for the target group. Alternatively, subsequently computed user scores for the selected candidate user electing to be removed from the target group may be reduced to decrease the likelihood of the selected candidate user again being recommended to join the target group. Alternatively, if the recommending user selects a presented candidate user, the selected candidate user may be invited to the target group or may be added to the target group pending the selected candidate user's approval of the addition to the target group.” ¶0077; Fig 3 (340); Fig 4 (440): Fig5 (520)) Examiner note: Under BRI, the removing step is being interpreted as the “selected candidate user …[being] elect[ed] to be removed from the “target group” as stated above and the “user” can be a merchant. And the re-election based on the merchant category function 
selecting a second target discussion group that the particular merchant is not already associated with, the second target discussion group being selected from the subset of the discussion groups associated with second category; and (“The join group recommendation module 220 recommends one or more groups identified from the group store 170 for the target user 105 to join.” ¶0045; Fig 1 (170)) Examiner note: Under BRI, the selection of a second discussion group for an unassociated merchant based on a subset of discussion groups is being interpreted as the “recommend[ation of] one or more groups identified from the group store 170 for the target user 105 to join”, in which this target user could be an unassociated user. Also refer to ¶0048-0055 for an example on choosing a second target discussion group for a merchant or “user” based on affinity and the user characteristics towards the associated group.
storing in the memory an association between the particular merchant and the second target discussion group in order to associate the particular merchant with the second target discussion group. (“After identifying the set of candidate groups, users that are members of at least one candidate group are identified from the group store 170 or from the social graph store 165. The social graph store 165 is accessed to identify which of the identified users are connected to the target user 105.” ¶0047; Fig 1 (165 and 170)) Examiner note: Under BRI, the storing step is being interpreted as the “users that are members of at least one candidate group are identified from the group store 170 or from the social graph store 165”. Also, refer to ¶0034 to better understand nodes which corresponds to “users” or a “group” and 

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability to use second data for the removal of a particular merchant, change his/her category from a first to a second and select a second target discussion group to store his/her association with this last group, as taught by Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Regarding claims 4 and 18: 
Veettil, as shown in the rejection above, discloses the limitations of claims 3 and 17.
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
further comprising deleting from the memory the association between the particular merchant and the first target discussion group. (“The selected candidate user may subsequently elect to be removed from the target group. In one embodiment, after electing to be removed from the target group, the selected candidate user is excluded from future consideration as a candidate user for the target group. Alternatively, subsequently computed user scores for the selected candidate user electing to be removed from the target group may be reduced to decrease the likelihood of the selected candidate user again being recommended to join the target group.” ¶0077; Fig 1 (165 and 170)) Examiner note: Under BRI, the deleting from memory the merchant first group association step is being interpreted as the “decrease the likelihood of the selected candidate user again being recommended to join the target group”, as this will have an effect in the affinity scores, making them “zero” or of a “low weight”, which consequently will be reflected as a removal and as a replacement of the edges and nodes stored in the “social graph 165” and “group store 170” (please, refer to ¶0023-26 for more social graph and group store details).

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability of deleting from memory the merchant first target discussion group association, as taught by Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Regarding claims 5 and 19: 
Veettil, as shown in the rejection above, discloses the limitations of claims 4 and 18.
Veettil further teaches
receiving a response over the network from the merchant device of the particular merchant, the response indicating that the particular merchant is to no longer be associated with the first target discussion group. (“For example, transaction service provider system 102 may receive an offer response (e.g., that includes a response to an offer to join the group merchant network) from merchant system 108-1 that includes the access request from the first merchant. In some non-limiting embodiments, transaction service provider system 102 may receive an offer response that includes an indication that the first merchant declines to join the group merchant network.” ¶0078; Fig 1 (102))
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
transmitting a request over a network to a merchant device of the particular merchant, the request querying whether the particular merchant is to still be associated with the first target discussion group; and (“If the recommending user selects a presented candidate user to add to the target group, the selected candidate user is added to the target group. The selected candidate user may subsequently elect to be removed from the target group. In one embodiment, after electing to be removed from the target group, the selected candidate user is excluded from future consideration as a candidate user for the target group. Alternatively, subsequently computed user scores for the selected candidate user electing to be removed from the target group may be reduced to decrease the likelihood of the selected candidate user again being recommended to join the target group. Alternatively, if the recommending user selects a presented candidate user, the selected candidate user may be invited to the target group or may be added to the target group pending the selected candidate user's approval of the addition to the target group.” ¶0077; Fig 2 (230 and 250) Fig 3 (340); Fig 4 (440): Fig 5 (520)) Examiner note: Under BRI, the transmission of the querying request is being interpreted as the “election” the “selected candidate” must subsequently execute. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability to transmit a querying if the merchant would like to maintain the association with the first target discussion group, as taught by Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Regarding claims 6 and 20: 
Veettil, as shown in the rejection above, discloses the limitations of claims 1 and 15.
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
wherein a discussion group in the subset of discussion groups associated with one category is different from another discussion group in the subset of discussion groups associated with another category. (“The join group recommendation module 220 recommends one or more groups identified from the group store 170 for the target user 105 to join. The recommended one or more groups are determined based on characteristics of users connected with the target user 105, characteristics of groups in the group store 170, characteristics of the target user 105, and/or other information stored by the social networking system 100. To recommend a group, the join group recommendation module 220 identifies a set of one or more users connected to the target user 105 from the social graph store 165.” ¶0045; Fig 1 (170); Fig 2 (220)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability of associating and differentiating subset of discussion groups with their related categories, as taught by Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Regarding claims 7 and 21: 
Veettil, as shown in the rejection above, discloses the limitations of claims 6 and 20.
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
wherein for each category of the plurality of merchant categories: a discussion group in the subset of discussion groups associated with the category is different from the discussion groups in each other subset of discussion groups associated with each other category of the plurality of merchant categories. (“The join group recommendation module 220 selects one or more candidate groups based on various factors. Examples of factors include: characteristics of the target user 105, characteristics of the set of users connected to the target user 105, and/or the characteristics of the set of candidate groups. In one embodiment, a candidate score is computed for each candidate group, and the one or more candidate groups with the highest candidate scores are selected for recommendation. A candidate score for a candidate group is based on one or more of: the affinity of the target user 105 for the candidate group, affinities of the target user 105 for each user in the candidate group, and the level of activity of users in the candidate group. For example, a candidate score for a candidate group is determined by combining a product of a user's level of activity within the candidate group and the affinity between the target user 105 and the user in the candidate group, for each user in the candidate group that is connected to the target user 105.” ¶0048; Fig 2 (220; 240)) Examiner note: Also refer to ¶0049-59 for more details and examples.

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability to use second data for the removal of a particular merchant, change his/her category from a first to a second and select a second target discussion group to store his/her association with this last group, as taught by Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Regarding claims 10 and 24: 
Veettil, as shown in the rejection above, discloses the limitations of claims 1 and 15.
Veettil, further teaches:
wherein information related to a plurality of the discussion groups is stored in the memory, the information including: (i) an identifier for each discussion group that uniquely identifies the discussion group, (“In some non-limiting embodiments, transaction service provider system 102 may communicate the identification data associated with an identifier of the one or more merchants of the group merchant network based on determining that the group merchant network data associated with the one or more merchants of the group merchant network corresponds to the one or more merchant alignment parameters.” ¶0087; Fig 3 (304)) Examiner note: Also refer to ¶0040 for more details regarding identifiers and ¶0083, 0088, 0090 and 0093 for more embodiment examples.
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
and (ii) for each discussion group a time-ordered sequence of messages that belong to the discussion group; further wherein associations between merchants and the discussion groups are stored in the memory, wherein at least two of the discussion groups are each associated with a respective different set of merchants, and wherein a message belonging to a discussion group is transmitted to merchant devices of the merchants associated with the discussion group. (“The group question module 250 may present questions using a question interface or using any suitable notification channel. For example, questions may be presented as stories within a news feed for the target user 105, as messages sent to the target user 105, as recommended actions for the target user to perform 105, or as other suitable notification techniques. Answers may be presented along with questions, allowing the target user 105 to select an answer. Alternatively, the target user 105 may enter text answers to presented questions. Questions presented by the group question module 250 identify characteristics of the target user 105 to recommend one or more groups to the target user 105. In one embodiment, the questions are presented in a specified sequence to progressively obtain more detailed information about the target user 105” ¶0096-97; Fig 2 (250 and 240)) Examiner note: Also refer to ¶0031 for more messaging details. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability to have a time-ordered sequence of messages that belong to the discussion group, are stored in the memory and are transmitted to the merchant devices, as taught by Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Regarding claims 11 and 25: 
Veettil, as shown in the rejection above, discloses the limitations of claims 10 and 24.
Veettil further teaches:
storing in the memory a new identifier for the new discussion group that uniquely identifies the new discussion group; (“In some non-limiting embodiments, transaction service provider system 102 may communicate the identification data associated with an identifier of the one or more merchants of the group merchant network based on determining that the group merchant network data associated with the one or more merchants of the group merchant network corresponds to the one or more merchant alignment parameters.” ¶0087; Fig 3 (304)) Examiner note: Also refer to ¶0040 for more details regarding identifiers and ¶0083, 0088, 0090 and 0093 for more embodiment examples.
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
receiving a request over a network from a merchant device of a merchant, the request to create a new discussion group; (“A social networking system may allow any user to create a group. In one embodiment, a user provides information for creating a group using a specified form. Social networking system users may add other users to a group. Users may opt out of a group to which they are added, or may require that they approve of any group to which they are added by other users prior to being added to the group.” ¶0032; “In addition to recommending existing groups for the target user 105 to join, the group recommendation engine 120 may also recommend a new group for the target user 105 to create. Information in the social graph store 165 associated with the target user, associated with users connected to the target user 105, and/or any other suitable information in the social graph store 165 may be used to recommend a group for the target user 105 to create.” ¶0037 Fig 2 (240)) Examiner note: Also, refer to ¶0033 for groups hierarchical organization details.
storing in the memory subsequent messages that belong to the new discussion group; (“The group question module 250 may present questions using a question interface or using any suitable notification channel. For example, questions may be presented as stories within a news feed for the target user 105, as messages sent to the target user 105, as recommended actions for the target user to perform 105, or as other suitable notification techniques. Answers may be presented along with questions, allowing the target user 105 to select an answer. Alternatively, the target user 105 may enter text answers to presented questions. Questions presented by the group question module 250 identify characteristics of the target user 105 to recommend one or more groups to the target user 105. In one embodiment, the questions are presented in a specified sequence to progressively obtain more detailed information about the target user 105” ¶0096-97; Fig 2 (250 and 240)) Examiner note: Also refer to ¶0031 for more messaging details.
associating the new discussion group with a given category of the plurality of merchant categories. (“The join group recommendation module 220 recommends one or more groups identified from the group store 170 for the target user 105 to join. The recommended one or more groups are determined based on characteristics of users connected with the target user 105, characteristics of groups in the group store 170, characteristics of the target user 105, and/or other information stored by the social networking system 100.” ¶0045; Fig 2 (220)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability receiving request for the creation of new discussion group, store the group’s subsequent messages and associate the new group with a given category based on merchant’s categories, as taught by Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Regarding claims 12 and 26: 
Veettil, as shown in the rejection above, discloses the limitations of claims 11 and 25.
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
wherein the merchant that requested to create the new discussion group belongs to the given category. (“Groups may be organized hierarchically by the social networking system…For a group including one or more sub-groups, the group is referred to as a “parent group,” and the sub-groups are referred to as “child groups.” A child group is a parent group for sub-groups included in the child group. In one embodiment, when groups are organized hierarchically, a user may be required to be a member of a parent group before the user may join a child group of the parent group.” ¶0033; Fig 2 (240)) Examiner note: Under BRI, the request to create new discussion groups based on categories is being interpreted as the hierarchical organization in where a user, having the pre-requisites of previously belonging to a certain group can now create a new group, meaning it satisfies a type pre-requisites that gives him/her the authorization of certain actions such as a group creation.

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability of granting the creation of new discussion group to a merchant of the same category, as taught by Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Regarding claims 13 and 27: 
Veettil, as shown in the rejection above, discloses the limitations of claims 11 and 25.
Veettil does not explicitly teaches the following limitation(s), however, Jackson teaches:
wherein the majority of merchants associated with the new discussion group belong to the given category. (“For example, one group is a top-level group representing an entity (for instance, a group representing the University of Utah), a first set of sub-groups represents various departments of the entity (for the University of Utah example, a first sub-group can represent sports, a second sub-group can represents academics, a third sub-group can represent students, etc.), a second set of sub-groups represents divisions of the departments (for example a sub-group representing sports includes a basketball sub-group, a baseball sub-group, etc.), and so forth.” ¶0033; Fig 2 (240)) Examiner note: Under BRI, this limitation step is being interpreted as the hierarchical organization that the new discussion groups can have based on pre-requisites of belonging to previous groups and to this example. As it can also apply to a group of merchants that belong to a same industry or market segment, when in view of Veettil.

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil with the ability of granting the Jackson because “Further, requiring manual group selection may discourage a user from creating a new group because of the time involved in adding users to a created group. Simplifying the identification of groups for users to join, the identification of users to add to groups and the creation of groups allows social networking system users to better identify groups of other users with similar interests, improving overall user interaction with the social networking system.” (Jackson; ¶0002).

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Veettil (U.S. Pub No. 20190130496 A1) in view of Jackson (U.S. Pub No. 20140067826 A1) in further view of Yoder (U.S. Pub No. 20140200968 A1).
Regarding claims 8 and 22: 
Veettil, as shown in the rejection above, discloses the limitations of claims 1 and 15.
Either Veettil or Jackson does not explicitly teach the following limitation(s), however, Yoder teaches:
wherein the data specific to the particular merchant includes an indication of a quantity of visits to an online store of the particular merchant. (“For example, the specifically programmed computer hardware may generate indices indicating a merchant's ticket size relative to peers and a visit frequency of a merchant's customers relative to peers.” ¶0020; Fig4B (428); Fig 5 (500); Fig 10 (1002)) Examiner note: Under BRI, the indication of a quantity of visits is being interpreted as the “visit frequency of a merchant's customers relative to peers” as stated above. Also refer to ¶0046 for more details of a merchant’s ticket size and ¶0041 and ¶0049 for frequency metric details.

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil and Jackson with the ability of including the quantity of online visits of a particular merchant in the specific data, as taught by Yoder because “Merchants, however, lack tools to analyze this data to assess their performance relative to peer group competitors. Moreover, merchants may have misconceptions about their performance relative to peer group competitors and may make business decisions that detrimentally affect their financial position. Therefore, a need exists for providing tools to permit merchants to compare their business to competitors.” (Yoder; ¶0006).

Regarding claims 9 and 23: 
Veettil, as shown in the rejection above, discloses the limitations of claims 1 and 15.
Either Veettil or Jackson does not explicitly teach the following limitation(s), however, Yoder teaches:
wherein the data specific to the particular merchant includes information relating to number of sales and/or dollar amount of sales of one or more products sold by the particular merchant using the e-commerce platform. (“payment network server 102 may process payment transactions received from a number of e-commerce servers 60, merchant terminals 55, merchant servers 82, etc., of merchants in the same and differing peer groups. There may be various ways to define the scope of a merchant's peer group…The peer group may further or alternatively narrowed beyond MCC by considering the group member's annual sales volume, sales channel (e.g. online, in-store, etc.), number of physical stores, geo-location(s) of the stores, number of employees, number of unique customers, etc.” ¶0036; Fig 1 (88); Fig 2 (208); Fig 10 (1002))

It would have been obvious to one of ordinary skill in the art before the earliest effective filling date of the claimed invention have provided Veettil and Jackson with the ability of including the number of sales and/or dollar amount of sales of one or more products sold by the particular merchant, as taught by Yoder because “Merchants, however, lack tools to analyze this data to assess their performance relative to peer group competitors. Moreover, merchants may have misconceptions about their performance relative to peer group competitors and may make business decisions that detrimentally affect their financial position. Therefore, a need exists for providing tools to permit merchants to compare their business to competitors.” (Yoder; ¶0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zellner (U.S. Pub No. 20060149637 A1) 
Chasse (U.S. Pub No. 20190294644 A1) is pertinent because it “relates to grouping users communicating on an electronic communications platform, for example, electronic mail (email), using cognitive analysis. A user can frequently interact with a distinct group of people using an electronic communications platform to transmit electronic communications, such as email or messaging.”
Broomall (U.S. Pub No. 10469275 B1) is pertinent because it describes “aspects of the present disclosure relate to assigning or recommending discussion groups to users in order to facilitate engaging discussion among members of each discussion group. For example, it some situations, users may be more likely to engage in conversation in a smaller group of users than in a larger group. Accordingly, aspects of the present disclosure relate to splitting a larger population of potential group members into multiple smaller groups or subgroups in order to attempt to maximize user engagement across the full population of users.”
Perry (U.S. Pub No. 20200403954 A1) is pertinent because it describes “Systems and methods are disclosed in which merchants on an e-commerce platform may use a same computer application to start and/or join discussion groups with other merchants on the e-commerce platform. An existing discussion group may be recommended to a merchant based on data specific to that merchant.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/8/2022